Citation Nr: 0907498	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  05-29 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 1966 to September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision by the 
Huntington, West Virginia Regional Office (RO) of the 
Department of Veterans Affairs (VA) which, in pertinent part, 
continued a 30 percent evaluation for the service connected 
PTSD.  Upon review by a Decision Review Officer in 
October 2006, the rating was increased to 50 percent with an 
effective date of June 23, 2003, the date the Veteran filed 
his claim for an increased rating.  The Veteran continued his 
appeal.  In May 2008, the Board remanded the claim for 
additional development.

In March 2008, the Veteran presented personal testimony 
during a travel board hearing before the undersigned Veterans 
Law Judge.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  The evidence demonstrates the Veteran's PTSD is 
manifested by no more than an occupational and social 
impairment with reduced reliability and productivity, 
occasional flattened affect, impairment in short and long 
term memory, disturbances of motivation and mood, and 
difficulty in establishing and maintaining effective 
relationships.




CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide;  and (3) that the claimant is expected to provide 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The veteran was notified of provisions of VCAA in 
correspondence dated in August 2003 and June 2007.  Here, the 
duty to notify was not completely satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of a letter sent 
to the appellant in June 2008 that fully addressed all notice 
elements.  The letter  informed the appellant of what 
evidence was required to substantiate the claim and of the 
appellant's and VA's respective duties for obtaining 
evidence.  Although the notice letter was not sent before the 
initial RO decision in this matter, the Board finds that this 
error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of his claim and 
given ample time to respond, but the RO also readjudicated 
the case by way of a supplemental statement of the case 
issued in December 2008 after the notice was provided.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal as the timing 
error did not affect the essential fairness of the 
adjudication.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008).   Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id. 

Here, the notification requirements enumerated in Vazquez-
Flores have been satisfied.  Correspondence from the RO dated 
in June 2008 informed the Veteran that he needed to show the 
impact that the worsening of his symptoms had on his 
employment and daily life.  The letter also specifically 
described the requirements of the applicable Diagnostic Code.

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2006.  The notice 
requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  Thus, the 
content of the notice letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.  

In its May 2008 remand, the Board instructed the RO to obtain 
the Veteran's treatment records from the fee-basis physician 
who treated him in Chapmanville, West Virginia.  In 
June 2008, the Appeals Management Center (AMC) sent the 
Veteran a letter which asked him to complete and return a VA 
Form 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs.  The 
letter specifically asked the Veteran to provide the 
authority needed to request his records from the fee-basis 
physician in Chapmanville, West Virginia.  The Veteran did 
not respond to the AMC's request.  In Wood v. Derwinski, the 
United States Court of Appeals for Veterans Claims (Court) 
stated that, in order to trigger the duty to assist, the 
appellant must do more than passively wait for assistance 
when he has information essential to his claim.  1 Vet.App. 
190, 193 (1991). The duty to assist is not always a one-way 
street, Id.; nor is it a blind alley.  Olson v. Principi, 3 
Vet.App. 480, 483 (1992).  As the AMC requested the proper 
authority to obtain the Veteran's records from the fee-basis 
physician, and the Veteran did not respond, the Board finds 
that the duty to assist has been fulfilled.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Law and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2008).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  
Therefore, the analysis in this decision is undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

It is the defined and consistently applied policy of the 
Department of Veterans Affairs to administer the law under a 
broad interpretation, consistent, however, with the facts 
shown in every case.  When after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2008)

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2008).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2008).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service- 
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2008).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).

General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships
50
38 C.F.R. § 4.130, Diagnostic Code 9411 (2008)

The Court has held that GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4th ed.) (DSM-IV), p. 32).  The 
nomenclature employed in the schedule is based upon the DSM-
IV, which includes the GAF scale.  See 38 C.F.R. § 4.130.

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness. Do not 
include impairment in functioning due to physical (or 
environmental) limitations.

60
?
?
51
Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or 
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 1966 to September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision by the 
Huntington, West Virginia Regional Office (RO) of the 
Department of Veterans Affairs (VA) which, in pertinent part, 
continued a 30 percent evaluation for the service connected 
PTSD.  Upon review by a Decision Review Officer in 
October 2006, the rating was increased to 50 percent with an 
effective date of June 23, 2003, the date the Veteran filed 
his claim for an increased rating.  The Veteran continued his 
appeal.  In May 2008, the Board remanded the claim for 
additional development.

In March 2008, the Veteran presented personal testimony 
during a travel board hearing before the undersigned Veterans 
Law Judge.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  The evidence demonstrates the Veteran's PTSD is 
manifested by no more than an occupational and social 
impairment with reduced reliability and productivity, 
occasional flattened affect, impairment in short and long 
term memory, disturbances of motivation and mood, and 
difficulty in establishing and maintaining effective 
relationships.




CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide;  and (3) that the claimant is expected to provide 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The veteran was notified of provisions of VCAA in 
correspondence dated in August 2003 and June 2007.  Here, the 
duty to notify was not completely satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of a letter sent 
to the appellant in June 2008 that fully addressed all notice 
elements.  The letter  informed the appellant of what 
evidence was required to substantiate the claim and of the 
appellant's and VA's respective duties for obtaining 
evidence.  Although the notice letter was not sent before the 
initial RO decision in this matter, the Board finds that this 
error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of his claim and 
given ample time to respond, but the RO also readjudicated 
the case by way of a supplemental statement of the case 
issued in December 2008 after the notice was provided.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal as the timing 
error did not affect the essential fairness of the 
adjudication.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008).   Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id. 

Here, the notification requirements enumerated in Vazquez-
Flores have been satisfied.  Correspondence from the RO dated 
in June 2008 informed the Veteran that he needed to show the 
impact that the worsening of his symptoms had on his 
employment and daily life.  The letter also specifically 
described the requirements of the applicable Diagnostic Code.

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2006.  The notice 
requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  Thus, the 
content of the notice letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.  

In its May 2008 remand, the Board instructed the RO to obtain 
the Veteran's treatment records from the fee-basis physician 
who treated him in Chapmanville, West Virginia.  In 
June 2008, the Appeals Management Center (AMC) sent the 
Veteran a letter which asked him to complete and return a VA 
Form 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs.  The 
letter specifically asked the Veteran to provide the 
authority needed to request his records from the fee-basis 
physician in Chapmanville, West Virginia.  The Veteran did 
not respond to the AMC's request.  In Wood v. Derwinski, the 
United States Court of Appeals for Veterans Claims (Court) 
stated that, in order to trigger the duty to assist, the 
appellant must do more than passively wait for assistance 
when he has information essential to his claim.  1 Vet.App. 
190, 193 (1991). The duty to assist is not always a one-way 
street, Id.; nor is it a blind alley.  Olson v. Principi, 3 
Vet.App. 480, 483 (1992).  As the AMC requested the proper 
authority to obtain the Veteran's records from the fee-basis 
physician, and the Veteran did not respond, the Board finds 
that the duty to assist has been fulfilled.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Law and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2008).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  
Therefore, the analysis in this decision is undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

It is the defined and consistently applied policy of the 
Department of Veterans Affairs to administer the law under a 
broad interpretation, consistent, however, with the facts 
shown in every case.  When after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2008)

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2008).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2008).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service- 
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2008).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).

General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships
50
38 C.F.R. § 4.130, Diagnostic Code 9411 (2008)

The Court has held that GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4th ed.) (DSM-IV), p. 32).  The 
nomenclature employed in the schedule is based upon the DSM-
IV, which includes the GAF scale.  See 38 C.F.R. § 4.130.

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness. Do not 
include impairment in functioning due to physical (or 
environmental) limitations.

60
?
?
51
Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts 
with peers or co-workers).

Factual Background and Analysis

In this case, the Veteran told a VA examiner in May 2002 that 
he had a constant dream about Vietnam.  He said he felt 
sluggish during the day.  He experienced panic attacks.  It 
was noted that the Veteran had a restricted affect but no 
delusions or intrusive thoughts.  The examiner observed that 
the veteran denied audio or video hallucinations as well as 
suicidal and homicidal ideation.

In an August 2003 statement, the Veteran related that he had 
increased sleep problems, nightmares, and flashbacks.  He 
reported difficulty getting along with people, constant 
problems with memory, and poor concentration.

On VA examination in October 2003, the Veteran recalled 
having difficulty with sleep, reoccurring dreams, and 
flashbacks.  He was in his second marriage and had three 
stepchildren.  He said he called his children frequently and 
saw them as often as possible.  He attended to his own 
hygiene and enjoyed working in his garden.  The examiner 
observed that the veteran was neat clean, and appropriately 
attired.  He noted that the Veteran's speech appeared to be 
of appropriate rate and flow, and no prominent thought 
disorder was discernable.  The veteran was able to 
appropriately identify past Presidents and was able to read 
and write.  It was noted that mood and affect were 
appropriate to thought content.  The Veteran stated that he 
had been short tempered and tended to isolate himself.  He 
reported depression and denied current suicidal and homicidal 
ideation.  He felt he had no friends and had dropped hobbies 
that he had in the past.  He said he occasionally had audio 
hallucinations of children screaming.  He experienced daily 
crying and nightmares two to three times a week.  He reported 
having panic attacks five to six times a month.  It was noted 
that he had a restricted affect and exaggerated startle 
response.  The examiner found evidence of significant 
familial and social impairment.  The assigned global 
assessment of functioning (GAF) score assigned was 55, and 
the examiner opined that the Veteran demonstrated moderate 
symptoms and had moderate degree of difficulty in social 
familial functioning.

During a VA follow-up visit in May 2004, the Veteran reported 
having difficulty with panic attacks.  He said that Xanax 
slowed but did not stop his panic attacks.  He reported 
having increased difficulty trusting other people.  He said 
his nightmares had become more intense and happened four 
times a week.  It was noted that the veteran was paranoid 
during the visit and did not want for the door to be closed.

On the Veteran's VA form 9 submitted in August 2005 it was 
noted that the veteran had poor tolerance for stress and 
pressure.  He reported that his anxiety was high, and he had 
increased mood swings.  He reported isolating himself from 
his family and had memory problems.  He reiterated having 
difficulty with authority figures and said he was angry all 
of the time.  He stated he kept his doors locked and shades 
drawn all of the time.  He said he had terrible nightmares 
and flashbacks.

During a VA examination performed in March 2006, the Veteran 
reported having lived with his current wife for 17 years.  He 
stated that he never argued with his wife and found her to be 
supportive.  He stated that his mood swings had been more 
stable since he started isolating himself from others.  He 
reported periods of heightened irritability during which he 
wanted to harm others.  He reported having a poor energy 
level and had gained weight.  He experienced depression but 
denied suicidal or homicidal ideation.  He felt secluded and 
reclusive.  He said he had difficulty organizing and 
prioritizing his tasks.  Due to difficulty concentrating, he 
would rarely drive.  He also reported neglecting his personal 
hygiene.  He reported nightmares and panic attacks.  The 
examiner noted that the veteran was cooperative, friendly, 
and attentive with a constricted and flat affect.  He 
appeared anxious, was unable to do serial sevens, and was 
able to spell a word forward and backward.  It was observed 
that the veteran was logical, goal directed, relevant, and 
coherent.  He had paranoid ideation but no delusions.  
Moderate sleep impairment was observed.  The examiner 
indicated that there were no hallucinations or obsessive or 
ritualistic behavior.  Remote, recent, and immediate memory 
was normal.  A GAF score of 51 was assigned, and the examiner 
opined that the Veteran had moderate symptoms and moderate 
social and familial dysfunction.

At the Veteran's March 2008 hearing before the undersigned 
Veterans Law Judge, the Veteran reported nightmares every 
night, flashbacks two or three times a week, cold sweats, 
startle response, outbursts, and disagreements with local 
officials of the law.  He said he slept in a separate room 
from his wife because he was afraid of hurting her due to his 
dreams.  He preferred to sleep with a weapon nearby.  He 
stated that occasionally he heard voices and saw shadowy 
figures.  He avoided church because he did not like being 
around people.  He had three friends who were also combat 
veterans.  He no longer enjoyed his hobbies.  He reported 
panic attacks two to three times a week.  He felt hopeless, 
and he had recently had his medication increased.  He 
indicated that he had earlier retired from his job due to a 
work accident.  On further questioning, the Veteran said that 
there were times when he had stopped taking his medication, 
and there were times when he chose to go without seeing a 
doctor.

On VA examination in November 2008, it was noted that the 
Veteran had not been hospitalized for a mental disorder.  The 
Veteran took medication for his mental symptoms.  He reported 
periodic tearfulness and daily depression.  He said that he 
got three to four hours of sleep per night.  He said that his 
concentration suffered, and he was unable to concentrate for 
extended periods.  He complained of memory problems and said 
he isolated himself.  He reported constant irritability but 
denied suicidal or homicidal ideation.  He felt that his 
medications prevented him from working or driving.  He 
indicated that he had not been arrested, but he felt that he 
had been harassed by the police.  He had been married to his 
wife for 20 years.  He denied having any friends and enjoyed 
spending time by himself.  He said that occasionally he had 
violent impulses but was able to control them.  The examiner 
remarked that the Veteran was clean, neatly groomed, 
cooperative, and had a constricted affect.  His mood was 
described as anxious and depressed.  It was noted that the 
Veteran had a short attention span and was unable to do 
serial sevens.  He was intact to person and place but not to 
time.  His thought process and content was deemed 
unremarkable.  Sleep impairment and delusions were present.  
The Veteran reported panic attacks that occurred three times 
a week.  He said that they occurred daily when he did not 
take his medication.  He said that when he experienced a 
panic attack he usually went to the hospital, but this was 
very expensive, and the examiner pointed out that the Veteran 
reported only going to the hospital a few times in the 
previous two-and-a-half years.  It was noted that the Veteran 
changed his report and indicated that he rarely went to the 
hospital.  The examiner noted that there were inconsistencies 
in the Veteran's self-report.  Suicidal and homicidal 
ideations were absent.  The examiner stated that 
hypervigilant symptoms were evident in the interview but not 
on a consistent basis.  It was noted that the Veteran's 
remote memory was normal, but his recent and immediate memory 
was mildly impaired.  After administering a battery of tests, 
the examiner stated that the results were suggestive of over-
reporting of symptoms which was consistent with his clinical 
impression.  A GAF score of 50 was assigned.  The examiner 
opined that the Veteran had moderate to serious symptoms, but 
the assessment of current severity of the disorder was 
clouded by the Veteran's over-reporting.  The examiner opined 
that the Veteran's assertion that he was unemployable due to 
the combined effects of his mediations did not appear to be 
reasonable, as some of his medications were for non-service-
connected disorders.  It was noted that the Veteran's mental 
health medications should not render him unemployable.

Based on the evidence of record, the Board finds the 
veteran's service-connected PTSD is manifested by no more 
than an occupational and social impairment with reduced 
reliability and productivity, panic attacks, impaired short-
term memory, disturbances of motivation and mood, and 
difficulty in establishing and maintaining effective 
relationships.  The evidence demonstrates current PTSD 
symptoms including depressed mood, anxiety, nightmares, and 
intrusive thoughts.

There is no probative evidence of PTSD symptoms such as 
stereotyped speech, difficulty in understanding complex 
commands, retention of only highly learned material, and 
impaired judgment and abstract thinking.  Nor is there 
probative evidence of symptoms such as obsessional rituals, 
intermittently illogical speech, near-continuous panic or 
depression affecting the ability to function independently, 
impaired impulse control, spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances, gross impairment in thought 
processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, or a 
persistent danger of hurting self or others.  Therefore, the 
Board finds a rating in excess of 50 percent is not 
warranted.

GAF scores of 50-55 were listed in VA records dated in 
October 2003, March 2006, and November 2008.  According to 
DSM-IV, GAF scores ranging between 51 and 60 are indicative 
of moderate symptoms (like flat affect and circumstantial 
speech, and occasional panic attacks), or moderate difficulty 
in social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co- workers).  The Board 
finds that that these GAF scores are consistent with the 
reported symptomatology--to include some disturbances of 
motivation and mood--and, thus, is also consistent with no 
greater impairment than that contemplated by the 50 percent 
rating assigned.

There is no question that the GAF score and interpretations 
of the score are important considerations in rating a 
psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. 
App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 
(1995).  However, the GAF score assigned in a case, like an 
examiner's assessment of the severity of a condition, is not 
dispositive of the evaluation issue.  The GAF score must be 
considered in light of the actual symptoms of the veteran's 
disorder, which provide the primary basis for the rating 
assigned.  See 38 C.F.R. § 4.126(a).  Given the actual 
psychiatric symptoms shown in this case, the Board finds that 
level of overall psychiatric impairment shown to be 
consistent with a 50 percent rating.

The aforementioned discussion makes clear that the veteran's 
PTSD symptomatology has resulted in a disability picture that 
more nearly approximates the level of occupational and social 
impairment contemplated for a 50 percent rating under the 
applicable rating criteria.  As the criteria for the next 
higher, 70 percent, rating for PTSD have not been met, it 
logically follows that criteria for an even higher rating 
(100 percent) likewise have not been met.

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disorder that would take the veteran's 
case outside the norm so as to warrant an extraschedular 
rating.  The evaluations assigned under the Rating Schedule 
criteria are adequate for the level of disability 
demonstrated for PTSD.  The medical evidence shows the 
veteran's PTSD, while significant, is not a total 
occupational and social impairment.  The Board observes that 
the VA examiner in November 2008 indicated that the veteran 
was employable.  Therefore, referral by the RO to the Chief 
Benefits Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.


	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


